PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
TAN, Barrie
Application No. 14/866,726
Filed: 25 Sep 2015
For: Non-Synthetic Emulsion-Based Lipid Formulations and Methods of Use

:
:
:	DECISION ON PETITION
:
:
:
The above-identified application has been directed to the Office of Petitions for consideration of the renewed petition to revive under 37 CFR 1.137(a), filed December 17, 2020.

The instant application became abandoned July 6, 2018 for failure to timely submit a proper reply to the final Office action mailed April 5, 2018. The final Office action set a three-month shortened statutory period of time for reply. Notice of Abandonment was mailed November 27, 2018. A petition to revive was filed August 14, 2020 and dismissed October 13, 2020.

A grantable petition under 37 CFR 1.137(a) must be accompanied by: (1) the required reply, unless previously filed; (2) required the petition fee; (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional; and (4) any terminal disclaimer (and fee as set forth in 37 CFR 1.20(d)) required by 37 CFR 1.137(d). Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Director may require additional information. See, MPEP 711.03(c)(II)(C) and (D).

The instant petition fails to satisfy requirement (3) set forth above as the petition does not satisfy 37 CFR 1.137(b)(4).

The USPTO is remains concerned with three periods of delay. Petitioner is reminded the burden of proof to establish that the delay from the due date for the reply until the filing of a grantable petition was unintentional within the meaning of 35 U.S.C. 27 and 37 CFR 1.137 rests with the petitioner. See, MPEP 711.03(c)(II)(F).

The inventor asserts that he relied on prior counsel Kirk Hahn and practitioner herein to “communicate with me regarding the status of American River’s patent applications,” including the instant application. Inventor herein asserts that he was not notified that a final Office action was issued which required a reply. Inventor further asserts that he did not become aware that the application was abandoned until July 8, 2020 when he was so notified by practitioner herein in response to a status inquiry he’d made of practitioner on or about July 8, 2020.

Petitioner has not established that the delay in filing the reply that originally resulted in the abandonment of this application was unintentional. The final Office action was mailed to Kirk Hahn. Petitioner has failed to establish that Kirk Hahn, who inventor herein relied upon to prosecute the application, unintentionally failed to timely submit a proper reply to the final Office action.



Petitioner has failed to establish that the delay in filing a grantable petition pursuant to 37 CFR 1.137(a) was unintentional. The application has been abandoned since July 6, 2018. However, to date, a grantable petition has not been filed.

Petitioner is again reminded that where the petitioner deliberately permits an application to become abandoned (e.g., due to a conclusion the claims are unpatentable, a rejection in an Office action cannot be overcome, or the invention lacks sufficient commercial value to justify continued prosecution), the abandonment of such application is considered to be a deliberately chosen course of action, and the resulting delay cannot be considered as “unintentional” within the meaning of 37 CFR 1.137. See, In re Application of G, 11 USPQ2d 1378, 1380 (Comm’r Pat. 1989). Similarly, an intentional course of action is not rendered unintentional when, upon reconsideration, the applicant changes his or her mind as to the course of action that should have been taken. See, In re Maldague, 10 USPQ2d 1477, 1478 (Comm’r Pat. 1988). Petitioner’s failure to carry the burden of proof to establish that the “entire” delay was “unintentional” may lead to the denial of a petition under 37 CFR 1.137, regardless of the circumstances that originally resulted in the abandonment of the application. 

Further, the party whose delay is relevant is the party having the right or authority to file the response in the above-identified application. When the applicant assigns the entire right, title, and interest in an invention to a third party (and thus does not retain any legal or equitable interest in the invention), the applicant’s delay is irrelevant in evaluating whether the delay was unintentional. See, Kim v. Quigg, 718 F. Supp. 1280, 1284, 12 USPQ2d 1604, 1607-08 (E.D. Va. 1989). See, MPEP 711.03(c)(II)(C)-(F) for additional guidance on the information required to establish that the entire delay was unintentional.

Herein, the actions and/or inactions of Kirk Hahn and practitioner herein with respect to timely filing a proper reply to the final Office action and promptly seeking revival of the instant application have not been sufficiently established to have been unintentional.

Please note that a renewed petition fee is not required to seek reconsideration of this decision.

Accordingly, the petition is DISMISSED.

Any request for reconsideration of this decision must establish that the entire period of delay, from the time that a reply to the final Office action was due until the filing of a grantable petition, has been unintentional.

TWO (2) MONTHS from mail date of this decision. Extensions of time under 37 CFR 1.136(a) are permitted. The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a).” This is not a final agency decision.

Further correspondence with respect to this matter should be addressed as follows:

By mail:				Mail Stop Petition
					Commissioner for Patents
					P.O. Box 1450
					Alexandria, VA 22313-1450

By facsimile:				(571) 273-8300

By hand delivery:			U.S. Patent and Trademark Office
	Customer Window, Mail Stop Petition
					Randolph Building
					401 Dulany Street
					Alexandria, VA 22314

Via EFS

Telephone inquiries concerning this matter may be directed to the undersigned at (571) 272-3205.

/ALESIA M. BROWN/

Alesia M. Brown
Attorney Advisor
Office of Petitions